Title: To James Madison from James Taylor Sr., 12 January 1813
From: Taylor, Richard, Sr.
To: Madison, James


Dear Sir
Mt. Sion 12th. Jany. 1813
As I intend this as a private letter shall address you as a friend & not as a Public character, & therefore in the first place must acknowledge myself great[l]y indebted to you for your kindness, in informing me of the safety of my son, which was truly gratifying, I have since recd. a Lre from James dated at his Brothers in Kentucky, at which time our friends in that quarter were well, Taylor Berry a Grandson of mine & assistant to James, has likewise returned, but I have still three Grandsons with Genl. Harison & altho I greatly lament the loss of our army, do not regret that James was with them as he has returned in safety. I hope this may find you & Mrs. Madison well & after presenting Mrs. Taylors & my best Respects takes the liberty of reminding her promise of sending us both your likeness, it being what we should much prise. I beg leave to say a word in favr. Capt. Reuben Tankersley, the berer of this Lre, but having wrote Colo. Monroe of this date wherein have given my Opinion of Capt. Ts. qualifications to commd. a Company, shall beg leave to refer you to that Lre. I have now turned four Score & find my self declining fast, so that can hardly expect to see the end of our conflict with G. B. & her Savage Allies, that you may out live those troubles & enjoy every felicity this world can afford is the cincere prayer of your Affe. Friend and Mo. Obt. &c &c
J. Taylor
